Citation Nr: 0924812	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for neck pain, 
associated with surgical scar, residuals of neck carbuncle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current noncompensable 
evaluation assigned for his neck pain, associated with 
surgical scar, residuals of neck carbuncle does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the Veteran's service-connected neck pain was conducted in 
March 2003, more than six years ago.  At that time, the VA 
examiner opined that the noted osteoarthritic changes of the 
Veteran's cervical spine and his reported cervical pain were 
likely unrelated.  The examiner also concluded that the 
Veteran did not have cervical radiculopathy.  However, the 
examiner did opine that the Veteran's neck pain was related 
to the multiple surgeries the Veteran had undergone for his 
service-connected carbuncle of the neck, with residual 
surgical scars.  See March 2003 VA orthopedic and 
neurological examination reports.  VA outpatient treatment 
reports show that the Veteran underwent an excision of a 
sebaceous cyst on the back of his neck in May 2006.  
Furthermore, VA outpatient treatment reports show complaints 
of chronic neck pain as recent as 2008, and in August 2008, 
the Veteran was noted to have superficial numbness over the 
scar line of his neck scar.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 
(1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2008.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his neck disability 
since March 2003.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the Veteran for an 
examination with a VA physician with 
appropriate expertise to determine the 
current severity and manifestations of 
his service-connected neck pain.  The 
entire claims folder must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  A complete 
rationale should be given for all 
opinions and conclusions expressed. The 
examiner should also provide an opinion 
concerning the impact of the service- 
connected disability on the Veteran's 
ability to work.

3.  Readjudicate the Veteran's claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




